IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                   NO. WR-58,358-02


                         EX PARTE JOSE NOEY MARTINEZ

  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
   FILED IN CAUSE NO. CR-0385-95-G(2) IN THE 370th DISTRICT COURT
                        HIDALGO COUNTY


       Per curiam.
                                        ORDER

       In November 1996, a jury found applicant guilty of the offense of capital murder.

The jury answered the statutory punishment questions in such a way that the trial court set

applicant’s punishment at death. This Court affirmed applicant’s conviction and sentence

on direct appeal. Martinez v. State, No. AP-72,704 (Tex.Crim.App. June 30, 1999). On

March 12, 2008, this Court remanded applicant’s writ application to the trial court. On

August 1, 2012, because it had been more than four years since the application was

remanded, we ordered the trial court to resolve any remaining issues in the case within 90

days of the date of that order, and we ordered the clerk to thereafter transmit the complete
                                                                                 Martinez -2-

writ record to this Court.

       Although one extension was obtained, it has now been more than a year since the

writ application was due in this Court. Therefore, the trial court is ordered to finish

resolving the issues in the case and enter findings of fact and conclusions of law within

60 days of the date of this order. The district clerk shall immediately thereafter forward

to this Court the complete record of the case. No extensions of time shall be entertained

without a showing of good cause.

       IT IS SO ORDERED THIS THE 18TH DAY OF JUNE, 2014.

Do Not Publish